

EMPLOYMENT AGREEMENT
 
This AGREEMENT (the “Agreement”) is made this 28th day of September, 2006, by
and between COUGAR BIOTECHNOLOGY, INC., a Delaware corporation with principal
executive offices at 10990 Wilshire Boulevard, Suite 1200, Los Angeles, CA 90024
(the “Company”), and ALAN H. AUERBACH (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company currently employs Executive as its President and Chief
Executive Officer of the Company; and
 
WHEREAS, the Company desires to continue employing Executive, and Executive
desires to continuing serving the Company, as its President and Chief Executive
Officer, upon the terms and subject to the conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1. Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, upon the terms and subject to the
conditions of this Agreement.
 
2. Term. The employment of the Executive by the Company as provided in Section 1
shall be for a period of one year commencing on the date hereof, unless sooner
terminated in accordance with the provisions of Section 9 below (the “Term”);
provided, however, that the Term shall be extended automatically for additional
one-year periods unless one party shall advise the other in writing at least 60
days before the initial expiration of the Term or an anniversary date thereof
that this Agreement shall no longer be so extended.
 
3. Duties; Best Efforts; Place of Performance.
 
(a) The Executive shall serve as President and Chief Executive Officer of the
Company and shall perform, subject to the direction of the Board of Directors of
the Company, such duties as are customarily performed by the President and Chief
Executive Officer. The Executive shall also have such other powers and duties as
may be from time to time directed by the Board of Directors of the Company,
provided that the nature of the Executive’s powers and duties so prescribed
shall not be inconsistent with the Executive’s position and duties hereunder.
 
(b) The Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.
 
 
 

--------------------------------------------------------------------------------

 
4. Directorship. The Company shall use its best efforts to cause the Executive
to be elected as a member of its Board of Directors throughout the Term and
shall include him in the management slate for election as a director at every
stockholders meeting during the Term at which his term as a director would
otherwise expire. The Executive agrees to accept election, and to serve during
the Term, as director of the Company, without any compensation therefor other
than as specified in this Agreement.
 
5. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:
 
(a) Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) at a rate of $300,000 per annum, payable in equal semi-monthly
installments during the Term, or otherwise in accordance with the Company’s
regular payroll practices in effect from time to time; provided, however, that
notwithstanding the foregoing, the Base Salary shall be retroactive to May 16,
2006. The Board of Directors of the Company shall annually review the Base
Salary to determine whether an increase in the amount thereof is warranted.
 
(b) Discretionary Bonus. At the sole discretion of the Board of Directors of the
Company, the Executive shall be eligible to receive an annual discretionary
bonus (the “Discretionary Bonus”) in an amount up to $50,000, based upon his
performance on behalf of the Company during the prior year. The Discretionary
Bonus shall be payable either as a lump-sum payment or in installments as
determined by the Board of Directors of the Company in its sole discretion. In
addition, the Board of Directors of the Company shall annually review the
Discretionary Bonus to determine whether an increase in the amount thereof is
warranted.
 
(c) Performance Bonus. The Company shall pay the Executive one-time
milestone-based bonus payments (each a “Milestone Bonus” and collectively, the
“Milestone Bonuses”), as follows:
 

 
(i)
One Hundred Thousand Dollars ($100,000) upon such time as the Market
Capitalization (as defined below) is at least $150 million.

 

 
(ii)
Two Hundred Fifty Thousand Dollars ($250,000) upon such time as the Market
Capitalization is at least $250 million.

 

 
(iii)
One Million Dollars ($1,000,000) upon such time as the Market Capitalization is
at least $500 million.

 

 
(iv)
Two Million Dollars ($2,000,000) upon such time as the Market Capitalization is
at least $1 billion.

 
“Market Capitalization” means the aggregate value of the Company’s issued and
outstanding capital stock, as determined by multiplying the closing sale price
of the Company’s common stock as reported on the OTC Bulletin Board or such
other exchange or automated quotation system as the common stock is then listed
or quoted by the total number of issued and outstanding shares of the Company’s
capital stock on a fully-diluted basis (i.e., assuming the issuance of all
shares issuable upon the exercise of outstanding options, warrants and other
convertible securities); provided, however, that in the event the Company has
outstanding a class or series of capital stock that is convertible into common
stock, the number of issued and outstanding shares of such convertible class or
series of stock shall be deemed to be the number of shares of common stock
issuable upon conversion thereof. Notwithstanding anything to the contrary
contained in this Section 5(c), Executive shall be deemed to have earned the
respective Milestone Bonuses only when the Market Capitalization amount
applicable to each Milestone Bonus is either (A) maintained for a period of at
least twenty (20) consecutive business days, or (B) averages such amount over a
period of thirty (30) consecutive business days.
 
 
2

--------------------------------------------------------------------------------

 
(d) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 5.
 
(e) Stock Option Grant. The Company shall grant the Executive a stock option to
purchase 336,139 shares of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”) at an exercise price of $4.50 per share (the
“Option”). The Option shall be governed by the Company’s 2003 Stock Option Plan
(the “Plan”). For so long as the Executive is an employee of the Company, the
Option shall vest, if at all, in four (4) equal and annual installments
beginning on May 16, 2007 and each anniversary thereafter until fully vested.
Upon termination of Executive’s employment with the Company, for any reason or
no reason, Executive’s rights to any portion of the Option that has not yet
vested as of the date of such termination shall not vest and all of Executive’s
rights to such unvested portion of the Option shall terminate. In the event of a
Change of Control (as such term is defined in the Plan), the entire Option shall
vest and become immediately exercisable. The Option shall have a term of 10
years from date of grant and the vested Options shall remain exercisable for 90
days from the date that the Executive is no longer an employee of the Company.
In connection with such grant, the Executive shall enter into the Company’s
standard stock option agreement which will incorporate the foregoing vesting
schedule and other terms described in this Section 5(e). The Board shall review
the aggregate number of stock options granted to the Executive not less
frequently than annually in order to determine whether an increase in the number
thereof is warranted.
 
(f) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.
 
(g) Other Benefits. The Executive shall be entitled to all rights and benefits
for which he shall be eligible under any benefit or other plans (including,
without limitation, dental, medical, medical reimbursement and hospital plans,
pension plans, employee stock purchase plans, profit sharing plans, bonus plans
and other so-called “fringe” benefits) as the Company shall make available to
its senior executives from time to time.
 
(h) Vacation. Executive shall, during the Term, be entitled to a vacation of
four (4) weeks per annum, in addition to holidays observed by the Company;
provided, however, that Executive shall not be entitled to accrue more than six
(6) weeks of accrued vacation time at any given time. In the event that
Executive has accrued the maximum of six (6) weeks accrued and unused vacation
time, Executive shall cease accruing further vacation time until such time as
Executive’s accrued and unused vacation time is less than such maximum amount.
 
 
3

--------------------------------------------------------------------------------

 
6. Confidential Information and Inventions.
 
(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, formulas
and related concepts, business plans (both current and under development),
client lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.
 
(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, scientific, technical or business information of any other
party to whom the Company or any of its affiliates owes an obligation of
confidence, at any time during or after his employment with the Company.
 
(c) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the Term shall be the
sole property of the Company to the maximum extent permitted by applicable law
and, to the extent permitted by law, shall be “works made for hire” as that term
is defined in the United States Copyright Act (17 U.S.C.A., Section 101). The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. The
Executive hereby assigns to the Company all right, title and interest he may
have or acquire in all such Inventions; provided, however, that the Board of
Directors of the Company may in its sole discretion agree to waive the Company’s
rights pursuant to this Section 6(c) with respect to any Invention that is not
directly or indirectly related to the Company’s business. The Executive further
agrees to assist the Company in every proper way (but at the Company’s expense)
to obtain and from time to time enforce patents, copyrights or other rights on
such Inventions in any and all countries, and to that end the Executive will
execute all documents necessary:


 
4

--------------------------------------------------------------------------------

 
(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and
 
(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.
 
(d) The Executive acknowledges that while performing the services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions having commercial potential in the fields of pharmacy,
pharmaceutical, biotechnology, healthcare, technology and other fields which may
be of potential interest to the Company or one of its affiliates (the “Third
Party Inventions”). The Executive understands, acknowledges and agrees that all
rights to, interests in or opportunities regarding, all Third-Party Inventions
identified by the Company, any of its affiliates or either of the foregoing
persons’ officers, directors, employees (including the Executive), agents or
consultants during the Employment Term shall be and remain the sole and
exclusive property of the Company or such affiliate and the Executive shall have
no rights whatsoever to such Third-Party Inventions and will not pursue for
himself or for others any transaction relating to the Third-Party Inventions
which is not on behalf of the Company.
 
(e) The provisions of this Section 6 shall survive any termination of this
Agreement.
 
7. Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a) The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to and knowledge of Confidential and Proprietary
Information (as defined in Section 6) and the Executive agrees that, during the
Term and for a period of eighteen (18) months thereafter, he shall not in any
manner, directly or indirectly, on behalf of himself or any person, firm,
partnership, joint venture, corporation or other business entity (“Person”),
enter into or engage in any business which is engaged in any business directly
or indirectly competitive with the business of the Company, either as an
individual for his own account, or as a partner, joint venturer, owner,
executive, employee, independent contractor, principal, agent, consultant,
salesperson, officer, director or shareholder of a Person in a business
competitive with the Company within the geographic area of the Company’s
business, which is deemed by the parties hereto to be worldwide. The Executive
acknowledges that, due to the unique nature of the Company’s business, the loss
of any of its clients or business flow or the improper use of its Confidential
and Proprietary Information could create significant instability and cause
substantial damage to the Company and its affiliates and therefore the Company
has a strong legitimate business interest in protecting the continuity of its
business interests and the restriction herein agreed to by the Executive
narrowly and fairly serves such an important and critical business interest of
the Company. For purposes of this Agreement, the Company shall be deemed to be
actively engaged on the date hereof in the development of novel application drug
delivery systems for presently marketed prescription and over-the-counter drugs
and providing consulting services in connection therewith, and in the future in
any other business in which it actually devotes substantive resources to study,
develop or pursue. Notwithstanding the foregoing, nothing contained in this
Section 7(a) shall be deemed to prohibit the Executive from (i) acquiring or
holding, solely for investment, publicly traded securities of any corporation,
some or all of the activities of which are competitive with the business of the
Company so long as such securities do not, in the aggregate, constitute more
than three percent (3%) of any class or series of outstanding securities of such
corporation.
 
 
5

--------------------------------------------------------------------------------

 
(b) During the Term and for a period of 18 months thereafter, the Executive
shall not, directly or indirectly, without the prior written consent of the
Company:
 
(i) solicit or induce any employee of the Company or any of its affiliates to
leave the employ of the Company or any such affiliate; or hire for any purpose
any employee of the Company or any affiliate or any employee who has left the
employment of the Company or any affiliate within one year of the termination of
such employee’s employment with the Company or any such affiliate or at any time
in violation of such employee’s non-competition agreement with the Company or
any such affiliate; or
 
(ii) solicit or accept employment or be retained by any Person who, at any time
during the term of this Agreement, was an agent, client or customer of the
Company or any of its affiliates where his position will be related to the
business of the Company or any such affiliate; or
 
(iii) solicit or accept the business of any agent, client or customer of the
Company or any of its affiliates with respect to products, services or
investments similar to those provided or supplied by the Company or any of its
affiliates.
 
(c) The Executive agrees that both during the Term and at all times thereafter,
he shall not directly or indirectly disparage, whether or not true, the name or
reputation of the Company or any of its affiliates, including but not limited
to, any officer, director, employee or shareholder of the Company or any of its
affiliates.
 
(d) In the event that the Executive breaches any provisions of Section 6 or this
Section 7 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall (i) be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained in such Sections and (ii) have the right to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments and other benefits (collectively “Benefits”)
derived or received by the Executive as a result of any transaction constituting
a breach of any of the provisions of Sections 6 or 7 and the Executive hereby
agrees to account for and pay over such Benefits to the Company.
 
 
6

--------------------------------------------------------------------------------

 
(e) Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.
 
(f) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 6 or this Section 7, the Executive shall not urge as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available. The Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 6 or this Section 7 that the covenants contained in such
Sections limit his ability to earn a living.
 
(g) The provisions of this Section 7 shall survive any termination of this
Agreement.
 
8. Representations and Warranties by the Executive. The Executive hereby
represents and warrants to the Company as follows:
 
(a) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.
 
(b) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.
 
 
7

--------------------------------------------------------------------------------

 
9. Termination. The Executive’s employment hereunder shall be terminated upon
the Executive’s death and may be terminated as follows:
 
(a) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company for Cause. Any of the following actions by the
Executive shall constitute “Cause”:
 
(i) The willful failure, disregard or refusal by the Executive to perform his
duties hereunder;
 
(ii) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way (whether financial or otherwise and as
determined in good-faith by a majority of the Board of Directors of the
Company), the business or reputation of the Company or any of its affiliates,
including but not limited to, any officer, director, executive or shareholder of
the Company or any of its affiliates;
 
(iii) Willful misconduct by the Executive in respect of the duties or
obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to directions received by the Executive
from the Board of Directors of the Company;
 
(iv) The Executive’s indictment of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);
 
(v) The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex or race discrimination), unless
the Executive’s actions were specifically directed by the Board of Directors of
the Company;
 
(vi) Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);
 
(vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8 of
this Agreement; and
 
(viii) Breach by the Executive of any provision of this Agreement other than
those contained in Sections 6, 7 or 8 which is not cured by the Executive within
thirty (30) days after notice thereof is given to the Executive by the Company.
 
(b) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company due to the Executive’s Disability. For purposes of this
Agreement, a termination for “Disability” shall occur (i) when the Board of
Directors of the Company has provided a written termination notice to the
Executive supported by a written statement from a reputable independent
physician to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, within the ensuing twelve (12)
months, his employment hereunder by reason of physical or mental illness or
injury, or (ii) upon rendering of a written termination notice by the Board of
Directors of the Company after the Executive has been unable to substantially
perform his duties hereunder for 90 or more consecutive days, or more than 120
days in any consecutive twelve month period, by reason of any physical or mental
illness or injury. For purposes of this Section 9(b), the Executive agrees to
make himself available and to cooperate in any reasonable examination by a
reputable independent physician retained by the Company.
 
 
8

--------------------------------------------------------------------------------

 
(c) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company (or its successor) upon the occurrence of a Change of
Control. For purposes of this Agreement, “Change of Control” means (i) the
acquisition, directly or indirectly, following the date hereof by any person (as
such term is defined in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the date of this Agreement, or (ii) the
future disposition by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).
 
10. Compensation upon Termination.
 
(a) If the Executive’s employment is terminated as a result of his death or
Disability, the Company shall pay to the Executive or to the Executive’s estate,
as applicable, his Base Salary and any earned and unpaid Discretionary or
Milestone Bonus and expense reimbursement amounts through the date of his Death
or Disability.
 
(b) If the Executive’s employment is terminated by the Board of Directors of the
Company for Cause, then the Company shall pay to the Executive his Base Salary
through the date of his termination and the Executive shall have no further
entitlement to any other compensation or benefits from the Company.
 
(c) If the Executive’s employment is terminated by the Company (or its
successor) upon the occurrence of a Change of Control, the Company (or its
successor, as applicable) shall continue to pay to the Executive his Base Salary
through the date of termination and for a period of one year following such
termination. Notwithstanding anything to the contrary contained herein, in the
event it is determined that any payment or other distribution by the Company to
or for the benefit of Executive would constitute an “excess parachute provision”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), such payment or distribution shall be reduced as necessary
to (1) avoid the imposition of any excise tax liability on Executive under
Section 4999 of the Code and (2) allow the entire amount of such payment or
distribution to be deductible by the Company.
 
(d) If the Executive’s employment is terminated by the Company other than as a
result of the Executive’s death or Disability and other than for reasons
specified in Sections 10(b) or (c), then the Company shall continue to pay to
the Executive his Base Salary for a period of one year following such
termination, and (ii) pay the Executive any earned and unpaid Discretionary or
Milestone Bonus and expense reimbursement amounts owed through the date of
termination. The Company’s obligation under clauses (i) and (ii) in the
preceding sentence shall be subject to offset by any amounts otherwise received
by the Executive from any employment during the one year period following the
termination of his employment.
 
 
9

--------------------------------------------------------------------------------

 
(e) This Section 10 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 10. Further, notwithstanding anything to the contrary contained in this
Section 10, the Company shall have no obligation to pay, and Executive shall
have no obligation to receive, any compensation, benefits or other consideration
provided for in this Section 10 following termination of Executive’s employment
unless Executive executes a separate agreement releasing the Company from any
and all liability in connection with the termination of Executive’s employment.
 
(f) Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall be deemed to have resigned as director of the Company, effective
as of the date of such termination.
 
(g) The provisions of this Section 10 shall survive any termination of this
Agreement.
 
11. Miscellaneous.
 
(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles of conflicts of laws.
 
(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 6 or 7 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in New York City in
accordance with the rules of the American Arbitration Association then in effect
before a single arbitrator appointed in accordance with such rules. Judgment
upon any award rendered therein may be entered and enforcement obtained thereon
in any court having jurisdiction. The arbitrator shall have authority to grant
any form of appropriate relief, whether legal or equitable in nature, including
specific performance. For the purpose of any judicial proceeding to enforce such
award or incidental to such arbitration or to compel arbitration and for
purposes of Sections 6 and 7 hereof, the parties hereby submit to the
non-exclusive jurisdiction of the Supreme Court of the State of New York, New
York County, or the United States District Court for the Southern District of
New York, and agree that service of process in such arbitration or court
proceedings shall be satisfactorily made upon it if sent by registered mail
addressed to it at the address referred to in paragraph (g) below. The costs of
such arbitration shall be borne proportionate to the finding of fault as
determined by the arbitrator. Judgment on the arbitration award may be entered
by any court of competent jurisdiction.
 
(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.
 
 
10

--------------------------------------------------------------------------------

 
(d) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.
 
(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.
 
(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.
 
(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).
 
(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof, including without limitation, that certain Employment
Agreement between the Company and Executive dated May 16, 2003. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.
 
(i) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.
 
(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

        COUGAR BIOTECHNOLOGY, INC.  
   
   
    By:   /s/ Arie S. Belldegrun    

--------------------------------------------------------------------------------

Name: Aries S. Belldegrun    Title: Director

        EXECUTIVE  
   
   
    By:   /s/ Alan H. Auerbach  

--------------------------------------------------------------------------------

Name: Alan H. Auerbach

 
 
12

--------------------------------------------------------------------------------

 


 